ev

Case 3:19-mj-00239-HTC Document 7 Filed 09/19/19 Page 1 of 7

NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

UNITED STATES OF AMERICA
V.

Case No. 3:19mj239
MELISSA A. DAVIS _/

ORDER SETTING TRIAL, TRIAL INSTRUCTIONS AND
OTHER PRE-TRIAL MATTERS

A. TRIAL AND VOIR DIRE PROCEDURE

(1) This case will be tried during the trial term commencing Monday,
November 4, 2019 at Pensacola, Florida, with jury selection to begin at 9:00 A.M.
on that date for all cases scheduled for trial during that term. Counsel shall be
available to meet with the undersigned in Chambers at 8:30 A.M.

(2) Should the defendant decide to plead guilty as charged, the plea(s) should
be presented to the court on or before 8:30 A.M. on Thursday, October 31, 2019,
in Pensacola, Florida, if practicable. If not practicable, the defendant shall contact
the court and schedule another date for the plea hearing, after conferring with the
Government as to a mutually agreed upon date. If a plea hearing has not been firmly
scheduled on the court’s calendar, all parties shall appear for trial, as scheduled,
unless the trial has been continued by court order. Failure to do so will result in an

imposition of costs against counsel or the defendant for reimbursement of the

Case No: 3:19MJ239
SU

Case 3:19-mj-00239-HTC Document 7 Filed 09/19/19 Page 2 of 7

2
summoning of a jury venire. The court generally will not schedule the re-

arraignment on a date after the assigned trial date.

(3) If the defendant intends to enter a plea of guilty, the defendant shall notify
the court and the prosecutor before October 31, 2019 so that the case can be added
to the docket. If the defendant does not plan to enter a plea of guilty but rather
proceed to trial, neither the defendant nor defense counsel need appear on October
31, 2019.

(4) Voir dire examinations of jurors will be conducted by the court. Ifa party
wishes to submit voir dire questions for the court's consideration, the same must be
in writing and filed with the Clerk at least five (5) business days before trial, with
copy to opposing counsel. At the conclusion of the court's voir dire examination and
in the court's discretion, reasonable opportunity may be given for counsel or the court
to ask additional questions that counsel believe should properly be asked because of
answers given or other matters occurring during voir dire, not satisfactorily
explained by the court's inquiry.

(5) Jury selection will be accomplished in the manner specified to counsel
before trial. Ordinarily, the court will draw the panelists’ names from the venire,
prepare an ordered list of the panelists, and provide the list to counsel immediately

before jury selection begins. The jurors will then be selected in the following manner:

Case No: 3:19MJ239
 

 

Case 3:19-mj-00239-HTC Document 7 Filed 09/19/19 Page 3 of 7

3
For the first jury selected, the court will start with the top name on the list of panelists

and go down the list until the first jury is selected. For the next and subsequent juries,
if any, the same procedure will be used, commencing with the next name on the list
following the last juror selected on the preceding jury. When the last name on the
list is reached, the next panelist considered will be the first unselected name on the
list, and the same procedure will be repeated. The method of selection of jurors will
usually be in one of the following ways:

(a) The panel, or a sufficient portion of the panel, will be examined,
after which the attorneys will be given the opportunity to exercise their
challenges as in paragraph (b), below, until all the jurors and alternates are
selected;

(b) The selection sequence may be done: (1) sequentially, in the order
the prospective jurors are listed or seated, beginning with the government,
alternatively accepting or challenging each prospective juror until the
selection has been completed; or (2) sequentially, by having the government
accept the jury and tendering to defendant for acceptance or challenge, and
repeating the procedure until the jury is accepted by both the government and
defendant.

(c) The court ordinarily will consider and rule on challenges for cause

Case No: 3:19MJ239
eee

Case 3:19-mj-00239-HTC Document 7 Filed 09/19/19 Page 4 of 7

4
after all the questioning has been completed, either before the selection under

the method described in paragraph (a), or during the selection under the

method described in paragraph (b). Peremptory challenges for alternate jurors

will be in accordance with Rule 24(c), Federal Rules of Criminal Procedure,
unless the court specifies otherwise.

(d) Whatever method of jury selection is followed, no back-striking will
be permitted.

(6) Before jury selection, all parties must advise the court whether they will
stipulate to completing the trial with less than twelve (12) jurors, in the event that
any jurors, after being sworn, become disabled or may have to be excused by the
court for any other good reason.

(7) In accordance with Rule 30, Federal Rules of Criminal Procedure,
requested jury instructions must be filed, and copies furnished to the adverse parties
five (5) business days before jury selection. Upon good cause shown, supplemental
requests for instructions may be submitted at any time before, or at, the close of the
evidence. The court intends to use the Pattern Jury Instructions of the Eleventh
Circuit, and all requested instructions must, if different from the pattern, identify the
differences and provide a rationale for their utilization in lieu of the pattern. If there

is no Eleventh Circuit pattern instruction similar or analogous to the requested

Case No: 3:19MJ239
 

Be

Case 3:19-mj-00239-HTC Document 7 Filed 09/19/19 Page 5 of 7

5
instruction, then the request shall so specify. All requests for instructions must be

plainly marked with the name and number of the case; must contain citations of
supporting authorities, must designate the party submitting the same; and, in the case
of multiple requests by a party, must be numbered in sequence.
B. DISCOVERY AND INSPECTION

The parties shall fully comply with N.D. Fla. Local Rule 26.2 (effective Nov.
24, 2015), with the exception of the conference and joint report requirements within
section (G)(1) of Rule 26.2. The parties are exempt from the requirements of section
(G)Q).
C. MOTIONS GENERALLY

(1) Motions shall comply with the requirements of N.D. Fla. Local Rule 7.1.

(2) Motions in limine regarding evidentiary matters known to counsel, must
be filed at least five (5) business days before trial. To the extent evidentiary matters
requiring the court’s attention arise after that time, counsel should make every effort
to notify the court of the matter by filing the appropriate motion as soon as counsel

is aware of the need for the motion.

D. EXHIBITS

(1) All exhibits will be pre-marked by counsel or the parties before trial. A

Case No: 3:19MJ239
 

ne

Case 3:19-mj-00239-HTC Document 7 Filed 09/19/19 Page 6 of 7

6
corresponding exhibit list shall be prepared and provided to opposing counsel and

the court before jury selection.

(2) A witness list shall be prepared and provided to opposing counsel and the
court before jury selection.
E. APPLICABLE LAW

The Government will be responsible for providing the court with any
provision of the United States Code or the Code of Federal Regulations applicable
to the charges set out in the information, including any such provision applicable to
sentencing in the event ofa conviction. This submission must be made by 5:00 P.M.
on the Thursday before trial, with a copy to defense counsel, or to an
unrepresented defendant.

F. PLEAIN ABSENTIA

 

The court will consider a motion pursuant to Fed. Crim. Rule P. 43(6)(2)
where the offense charged is not a Class A Misdemeanor. A motion to allow a plea
inabsentia must be filed no less than one week before the trial date and must indicate
the assent of the United States Attorney. Defense counsel will be solely responsible
for coordinating with the court’s IT staff all necessary arrangements for a plea by

video teleconferencing.

Case No: 3:19MJ239
nN ESE

Case 3:19-mj-00239-HTC Document 7 Filed 09/19/19 Page 7 of 7

G. CONTINUING NATURE OF ORDER

(1) This order, to the extent that it applies to the matters referred to herein, is
continuing in nature and through trial.

(2) If the trial of this cause is continued after the issuance of this order: (a) the
requirements of this order remain in effect, and (b) the date specified in Section A.,
Paragraphs 2 and 3, of this order shall be reset by the court, without additional
notification to the parties, to the Thursday of the week preceding the new trial
date, and if that Thursday is a holiday, then to the Wednesday of the week preceding

the new trial date.

DONE AND ORDERED this \o day of September, 2019.

slop Ry aor Cowom
HOPE THA CANNON

UNITED STATES MAGISTRATE JUDGE

 

Case No: 3:19MJ239
